Citation Nr: 0922987	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for status 
postoperative colon cancer.

3.  Entitlement to service connection for loss of teeth to 
include as due to exposure to Agent Orange.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.C., and J.B.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision rendered by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

In January 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal as to the issues of 
service connection for PTSD; service connection for status 
postoperative colon cancer; service connection for loss of 
teeth to include as due to exposure to Agent Orange; and an 
evaluation in excess of 20 percent for diabetes mellitus type 
II, is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as 
to the issues of service connection for PTSD; service 
connection for status postoperative colon cancer; service 
connection for loss of teeth to include as due to exposure to 
Agent Orange; and an evaluation in excess of 20 percent for 
diabetes mellitus type II, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
as to the issues of service connection for PTSD; service 
connection for status postoperative colon cancer; service 
connection for loss of teeth to include as due to exposure to 
Agent Orange; and an evaluation in excess of 20 percent for 
diabetes mellitus type II, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal of the issues of service connection for PTSD; 
service connection for status postoperative colon cancer; 
service connection for loss of teeth to include as due to 
exposure to Agent Orange; and an evaluation in excess of 20 
percent for diabetes mellitus type II, is dismissed.




REMAND

At his personal hearing, the Veteran, along with his wife and 
daughter, related that his hearing has deteriorated and that 
he has not been examined since his October 2005 VA 
audiological examination.  VA treatment records indicate the 
Veteran reported changes in his hearing during a September 
2006 visit.  As the Veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  The examiner should obtain 
the Veteran's auditory thresholds at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz, as well as speech recognition 
scores based on the Maryland CNC tests.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


